Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  June 3, 2016                                                                     Robert P. Young, Jr.,
                                                                                              Chief Justice

  151800                                                                            Stephen J. Markman
                                                                                         Brian K. Zahra
                                                                                 Bridget M. McCormack
                                                                                       David F. Viviano
                                                                                   Richard H. Bernstein
  CLAM LAKE TOWNSHIP and HARING                                                          Joan L. Larsen,
  CHARTER TOWNSHIP,                                                                                Justices
           Appellants,
  v                                                      SC: 151800
                                                         COA: 325350
                                                         Wexford CC: 2014-025391-AA
  DEPARTMENT OF LICENSING AND
  REGULATORY AFFAIRS / STATE
  BOUNDARY COMMISSION, TERIDEE LLC,
  and CITY OF CADILLAC,
             Appellees.

  _________________________________________/

                                AMENDMENT TO ORDER

         On order of the Court, this Court’s April 6, 2016 order is amended, to correct a
  clerical error, and reads as follows:

         On order of the Court, the application for leave to appeal the May 26, 2015 order
  of the Court of Appeals is considered, and it is GRANTED. The parties shall include
  among the issues to be briefed: (1) whether Casco Twp v State Boundary Comm’n, 243
Mich. App. 392, 399 (2000), correctly held that the State Boundary Commission (SBC)
  has the authority to determine the validity of an agreement made pursuant to the
  Intergovernmental Conditional Transfer of Property by Contract Act, 1984 PA 425, MCL
  124.21 et seq. (Act 425); (2) if so, whether the SBC in this case properly determined that
  the appellant townships’ Act 425 Agreement was invalid; and (3) whether, despite the
  language of MCL 117.9(6) and MCL 123.1012(3) (providing a two-year waiting period
  before resubmission of a petition for annexation), the doctrine of collateral estoppel
  applied to invalidate the SBC’s 2014 approval of the appellee property owner’s petition
  for annexation on the basis of the SBC’s denial of the same property owner’s petition in
  2012.

         We further ORDER that this case be argued and submitted to the Court together
  with the case of TeriDee LLC v Haring Charter Twp (Docket No. 153008), at such future
                                                                                                               2

session of the Court as both cases are ready for submission. In light of the joint
submission, the time allotted for oral argument shall be limited to fifteen minutes per side
in each case. MCR 7.314(B)(1). Motions for permission to file briefs amicus curiae and
briefs amicus curiae regarding these two cases should be filed in Clam Lake Twp v
Department of Licensing and Regulatory Affairs (Docket No. 151800) only and served on
the parties in both cases.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 3, 2016
       s0330t
                                                                             Clerk